Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 16-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 16-30 are allowable among other elements and details, but for at least the reason “a fault signal generation step of generating a first fault signal indicating presence or absence of a shunt resistor fault in the first inverter based on the n-phase currents flowing through the n first shunt resistors and the GND current flowing through the second shunt resistor and generating a second fault signal indicating presence or absence of a shunt resistor fault in the second inverter based on the n-phase currents flowing through the n third shunt resistors and the GND current flowing through the fourth shunt resistor; a control mode selection step of referring to a table representing a relationship between a set of levels of the first fault signal and the second fault signal and a plurality of control modes and selecting one control mode from among the plurality of control modes” in combination with the remaining of the claimed subject matter.
Chretien et al. is the closest prior art of record.
Chretien et al. teach a motor control apparatus that protects the ground fault protection. However, prior art does not tech or fairly suggest alone or in combination teach a fault signal generation step of generating a first fault signal indicating presence or absence of a shunt resistor fault in the first inverter based on the n-phase currents flowing through the n first which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 
/ZOHEB S IMTIAZ/               Examiner, Art Unit 2846